                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 JAMES D. SUDBERRY,R.,                       )
                                             )
               Petitioner,                   ) Case No. 1:19-cv-230
                                             ) Barrett, J.
               vs.                           ) Litkovitz, M.J.
                                             )
 WARDEN, LEBANON                             )
 CORRECTIONAL INSTITUTION,                   )
                                             )
               Respondent.                   )


                                        ORDER

      This matter is before the Court on the Magistrate Judge’s April 30, 2019 Report

and Recommendation (“R&R”) (Doc. 5) recommending the transfer of Mr. Sudberry’s

Petition for Writ of Habeas Corpus (Doc. 1) to the Sixth Circuit for review and

determination as to whether this Court should be authorized to entertain it.

      Petitioner filed a pro se Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

on March 27, 2019. (Doc. 1). The Magistrate Judge granted Petitioner’s motion for leave

to proceed in forma pauperis on April 4, 2019. (Doc. 2). The Magistrate Judge also noted

that Petitioner has filed multiple petitions for habeas corpus and ordered Petitioner to

show cause within thirty days for why this action should not be transferred to the Sixth

Circuit as a successive petition. (Id. at PageID 50-51). Petitioner responded to the

Magistrate Judge’s Order and submitted a document entitled “Prima Facie Showing” on

April 22, 2019. (Doc. 4). The Magistrate Judge issued her R&R on April 30, 2019,

recommending this action be transferred to the Sixth Circuit for review as to whether this

Court should entertain Petitioner’s successive petition.       (Doc. 5). Petitioner filed
objections to the R&R on May 13, 2019 (Doc. 6) and supplemented his objections on

June 5, 2019. (Doc. 7). 1

                                STANDARD OF REVIEW

       When objections are received to a magistrate judge’s R&R on a dispositive matter,

the district judge “must determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). After review, the district

judge “may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.”          Id.; see

28 U.S.C. § 636(b)(1). Here, Petitioner filed timely objections on May 13, 2019. (Doc.

6).

                                        ANALYSIS

       A second or successive petition for habeas corpus is one that “raises grounds

identical to those raised and rejected on the merits on a prior petition.” Schlup v. Delo,

513 U.S. 298, 318 n.34 (1995). The district court must dismiss a claim presented in a

second or successive petition if the claim raised is the same claim that was raised in a

prior petition. 28 U.S.C. § 2244(b)(1). The district court must also dismiss a claim

presented in a second or successive petition that was not raised in a prior application,

unless:

       (A) the applicant shows that the claim relies on a new rule of constitutional
       law, made retroactive to cases on collateral review by the Untied States
       Supreme Court, that was previously unavailable; or

       (B) (i) the factual predicate for the claim could not have been discovered
       previously through the exercise of due diligence; and



       1
       Although Petitioner’s document is entitled “Supplemental Motion,” the document
appears to be a supplemental attachment to his objections to the R&R.

                                             2
       (ii) the facts underlying the claim, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and
       convincing evidence that, but for constitutional error, no reasonable
       factfinder would have found the applicant guilty of the underlying offense.

28 U.S.C. § 2244(b)(2).

       An individual who wishes to file a second or successive petition for writ of habeas

corpus in the district court must first obtain permission from the court of appeals. 28

U.S.C. § 2244(b)(3)(A); In re Siggers, 132 F.3d 333, 335 (6th Cir. 1997); Conley v. Harris,

No. 2:19-cv-3500, 2019 WL 5209017, at **1-2 (S.D. Ohio Sept. 20, 2019) (Vascura, M.J.),

adopted, 2019 WL 5209017 (S.D. Ohio Oct. 16, 2019) (Graham, J.). Without the

authorization of the court of appeals, the district court lacks jurisdiction to entertain a

successive petition. Cress v. Palmer, 484 F.3d 844, 852 (6th Cir. 2007) (citing Burton v.

Stewart, 549 U.S. 147, 152 (2007) (per curiam)).

       As the Magistrate Judge noted, Petitioner has previously filed multiple petitions for

writs of habeas corpus in this Court. See Sudberry v. Warden, Case No. 1:17-cv-45

(Barrett, J.; Litkovitz, M.J.) (S.D. Ohio Jan. 17, 2017); Sudberry v. Warden, Case No.

1:16-cv-676 (Barrett, J.; Bowman, M.J.) (S.D. Ohio Aug. 22, 2014); Sudberry v. Warden,

Case No. 1:13-cv-623 (Spiegel, J.; Bowman, M.J.) (S.D. Ohio Sept. 9, 2013); Sudberry

v. SOCF, Case No. 1:03-cv-537 (Beckwith, J.; Hogan, M.J.) (S.D. Ohio July 28, 2003).

Therefore, this petition for writ of habeas corpus is a successive petition under 28 U.S.C.

§ 2244(b). Because Petitioner has not received authorization from the Sixth Circuit to

submit this successive petition, this Court has no jurisdiction. This court is required,

pursuant to 28 U.S.C. § 1631, to transfer the case to the Sixth Circuit for review under 28

U.S.C. § 2244(b)(3).




                                             3
                                     CONCLUSION

      For the foregoing reasons, the Court OVERRULES Petitioner’s Objections (Doc.

6), DENIES Petitioner’s Supplemental Motion (Doc. 7), and ADOPTS the Magistrate

Judge’s April 30, 2019 R&R (Doc. 5) in its entirety. This action is hereby TRANSFERRED

to the Sixth Circuit for further proceedings as required under 28 U.S.C. § 2244(b)(3).

      IT IS SO ORDERED.



                                                __ /s/ Michael R. Barrett                _
                                                Michael R. Barrett, Judge
                                                United States District Court




                                            4
